Title: To George Washington from Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 8 November 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander
To: Washington, George


        
          Sir,
          great Egg Harbour Landing [N.J.] Novr 8th 1779
        
        Your Excellencys letter of the 30th of October reached us yesterday. We hope before this you will have received our two letters of the 26th of October and 1st instant. We have received no late advices from the Southward, which confirms us in the ideas of our last—Major Lee will no doubt have communicated

to Your Excellency what he mentions to us, that the enemy are preparing at New York for a large embarkation—With the truest respect & esteem—We have the honor to be Yr Excellencys Most Obedt & hume servts
        
          duportailA. Hamilton
        
      